JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed May 13, 2010, be affirmed. Appellant states that the District of Columbia “now” owns appellee United Medical Center (“UMC”) and that this is the basis for diversity jurisdiction over his case. However, appellant is a citizen of the District of Columbia, and the District of Columbia is not subject to diversity jurisdiction in any event. See, e.g., Barwood, Inc. v. District of Columbia, 202 F.3d 290, 292 (D.C.Cir.2000); Long v. District of Columbia, 820 F.2d 409, 414 (D.C.Cir.1987). Moreover, assuming that the District of Columbia’s ownership of UMC could give rise to a federal claim in certain circumstances, appellant does not assert that the District of Columbia owned UMC at the time of the events at issue, and he does not suggest any other basis for federal question jurisdiction. The district court therefore properly dismissed the complaint for lack of subject matter jurisdiction. See 28 U.S.C. §§ 1331 and 1332.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. RApp. P. 41(b); D.C.Cir. Rule 41.